Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.

Applicant’s amendment
	Applicant’s amendment filed 4/8/2021 has been received and entered.  Claim 18 has been amended, and claims 11, 14, 15, 29 were previously cancelled.
Claims 1-10, 12-13, 16-28, 30 are pending.

Election/Restriction
As previously noted, Applicant’s election of Group II and the species of about 40- 60 percent GC content and polymerase GC content bias in the reply filed on 12/23/2019 was acknowledged; and because it did not appear that the examination of all the species would be an undue burden, the election of species was withdrawn.

s 1-10, 12-13, 16-28, 30 are pending.  Claims 1-10, 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2019. 
The examiner has required restriction between product or apparatus claims and process claims.  Applicants have elected claims directed to a method, which is not necessarily subject to consideration for rejoinder in accordance with 37 CFR 1.104.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 12-13, 16-28, drawn to a method of using the composition of a sequence control construct which includes a barcode, universal sequence and a GC content portion, where the composition is spiked into a DNA sample before sequencing, are currently under examination.

Priority
	This application filed 5/21/2019 claims benefit to three US provisional applications: 62/801520 filed 2/5/2019; 62/703266 filed 7/25/2018; and 62/674533 filed 5/21/2018; and is related to 16/418515 filed 5/21/2019 and PCT/US2019/33311 filed 5/21/2019 through the claim of benefit to US provisional applications.
Applicants have not commented on the summary of priority in their remarks.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the pre-amble of the claim is drawn to detecting cross contamination by observing the presence of a nucleic acid that is spiked into the initial sample, and the final clause of claim 12 sets forth the nucleic acid construct is ‘encapsulated in a simulated cell membrane’ ‘to control for extraction efficiency’, however there is no active step in which this function is performed or assessed.  It is unclear if the claim requires a step that the nucleic acid construct must be controlled for extraction efficiency in addition to the assessing the presence or absence for contamination as an active step, or if this a functional property of the encapsulation that limits the properties/materials required of the claims.  Dependent are included as the claims fail to provide a clear active step for determining 
More clearly setting forth a step for checking efficiency or providing how efficiency is related to the properties of the membrane that is required of the claim would address the basis of the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13, 16-28 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (The Overlooked Fact: Fundamental Need for Spike-In Control for Virtually All Genome-Wide Analyses), US 2016/0257984 A1 (of record), Quail et al. (SASI-Seq: sample assurance Spike-Ins, and highly differentiating 384 barcoding for Illumina sequencing), Wong et al. (ANAQUIN: a software toolkit for the analysis of spike-in controls for next generation sequencing), Chen et al. (Effects of GC Bias in Next-Generation-Sequencing Data on De Novo Genome Assembly) and Dauphin et al (2009) is withdrawn in favor of the rejection below.

Claims 12-13, 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (The Overlooked Fact: Fundamental Need for Spike-In Control for Virtually All Genome-Wide Analyses), Wong et al., Quail et al., Dauphin et al (2009), Zhang et al (Results of first proficiency test for KRAS testing with formalin-fixed, paraffin-embedded cell lines in China, Clin Chem Lab Med 2014; 52(12): 1851–1857), O’Connell et al (High Interspecimen Variability in Nucleic Acid Extraction Efficiency Necessitates the Use of Spike-In Control for Accurate qPCR-based Measurement of Plasma Cell-Free DNA Levels, Laboratory Medicine 48:4:332-338, DOI: 10.1093/labmed/lmx043), Hardenbol et al (US 2016/0257984 A1), and Chen et al. (Effects of GC Bias in Next-Generation-Sequencing Data on De Novo Genome Assembly).
Claim 12 is generally directed to adding an encapsulated nucleic acid into samples, and using the presence or absence of the nucleic acid among samples as an indication that the sample is or is not contaminated.  In prosecution, the claims have been amended to providing two samples which have two different nucleic acids, and after steps for extraction, library construction and sequencing the total DNA using the presence of the opposite nucleic acid as an indication that the samples were contaminated (or swapped) during the process.  In the present claim set, claim 12 has not been amended and more specifically drawn to a method of using the composition of a sequence control construct which includes a barcode, universal sequence and a GC content portion, where the control construct composition is spiked into a sample containing cells at the beginning of the process and in the final wherein clause recites that the initial control constructs are encapsulated in a simulated cell membrane to control for extraction efficiency.  Claim 12 provides for in step g) that a second sample is spiked with a control sequence (similar to step a) but with a different control spike in) and steps b) to f) are performed, and that the spike 
At the time of filing, the Chen et al. (2016) provide an overview for the importance of spike-in controls for the accurate interpretation of virtually all genome wide analyses including in the construction of libraries DNA isolated from a sample.  Chen et al. provide detailed guidance that a spike in control should contain should be DNA fragments and discuss the size, GC content, and the homology to the target DNA.  Chen et al. provide multiple uses so that normalization can be accomplished with a variety of sample sources and throughout the 
While Chen et al. Wong et al. and Quail et al. provide for spiking a sample, they do no specifically teach to provide an encapsulated spike in control or to provide it to the starting sample.  However, Dauphin et al. provide an analysis of several isolation kits for several different sample sources by using encapsulated spiked in controls in the purification and amplification methods.  Dauphin et al. provide the use of environmental samples spiked with Y pestis, and test several protocols for purification and efficiency of extraction.  Dauphin et al. provide evidence and conclude that the results provides guidance to laboratories for processing samples, and the importance of controls in purification protocols on yield and downstream processing such as amplification when analyzing samples.  Dauphin et al do not specifically 
With respect to the construct used as a spike in control, the claims provide for the elements without any specificity to the order for the spike in nucleic acid, or how they are to be specifically used in the detecting and quantifying, however given the pre-amble that this final step would simply be to determine contamination or for quantification, any order of the elements alone appear to suffice as long as they can be detected throughout the process for determination 
“In this embodiment, the universal sequence fragments can add length to the nucleic acid construct and can serve as markers for bioinformatic analysis to identify the beginning and end of the nucleic acid construct after sequencing. In alternate embodiments, the universal sequence fragments could be extended as needed to make the total nucleic acid construct longer for different applications such as long read30 sequencing. In various embodiments, the nucleic acid constructs can either be encapsulated to spike into samples at sample collection and control for full sample preparation and processing or can be unencapsulated and can be spiked in after extraction to control for library preparation.” 

Given this general guidance it appears that any sequence that extends or can be used generally for bio-informatics would meet the limitations of this term.  Thus, any suitable configuration for sequencing may be used and any sequences can be added to oligonucleotides in any suitable 
All together, the teachings of Chen et al. Wong et al., Quail et al., Zhang et al. and O’Connell et al. provide for the use of spike in DNA fragments that contain barcodes, elements to assess GC content and universal sequence in the process of NGS where DNA libraries are made and subsequently sequenced and the read data analyzed, and the example and guidance of Hardenbol et al. for elements of design, however the reference fail to specifically each that the spike in control is provided as an encapsulated composition to simulate a cell.  At the time of filing, the effect of cell type and isolation protocols were known to affect purification/yield, amplification methodology and more general results of processing a sample.  
Given the importance of sample yield and variation of isolation protocols for various sample sources, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to use spike in controls throughout each step of the NGS process to assess contamination, and in the final analysis and quantification of sequence reads, and given the evidence of Zhang et al and Dauphin et al to provide for controls that are encapsulated to provide the most accurate assessment.  One having ordinary skill in the art would have been motivated to provide each of the elements of the spike in control to monitor sample 
	Thus, the claimed invention as a whole was clearly prima facie obvious.
Response to Applicants arguments
To the extent the arguments and declaration apply to the instant rejection, it is acknowledged that Applicants provide a summary of the claims, and in review of the cited references that none of the references cited provide for an encapsulated composition in the initial sample or that the spike in has a ‘universal sequence fragment’.  The declaration of Dr. Spurbeck (an inventor on the instant application) provides a short summary of what each of the references teach and note what each fail to teach.
A search of the relevant art related to Applicants arguments have been identified and used in support of the prior rejection.  More specficially a search of the art provides that adding a spike in control to the starting sample to assess extraction efficiency was known and performed for a variety of protocols.  Further, using spike in samples that are informative can be used to analyze the protocols and assess the final results based on the expected sequences that were initially spiked in.  It is also provided that certain labs demonstrated cross contamination that was determined based on what was in the initial sample and detection of unexpected variants in the final analysis.  Further, as noted previously, Dauphin et al provide encapsulated controls, and that the control is provide directly to the sample prior to isolation steps.  In review of the previously cited references Chen et al provide for guidance that the sample control should be 

Conclusion
No claim is allowed.
In addition to Dauphin et al, a search of the art identifies that research and characterization of encapsulation of DNA constructs is large and varied to specific different types of characterization as evidenced by Stoeckel et al (June 4, 2009).  Sundquist et al is provided that DNA contamination and DNA typing is an important problem that has to be identified and prevented.  Hammer et al is provided as evidence of complex structures of simulated cells; Zelikin et al is provided to demonstrate that encapsulation is a broad term and consistent with the specification provides for a variety of polymers, and further evidence that they can be used in diagnostic methods; and Kojima et al is provided as the scope of types of samples that might be processed and evidence for emulsion use in PCR amplification and transcription factor analysis.

                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631